NUMBER 13-01-114-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI



JOSE GUTIERREZ ,  Appellant,

v.



MARTHA DUTTON, INDIVIDUALLY AND D/B/A AZTEC POOLS , Appellee.


On appeal from the County Court at Law No. One 
of Cameron County, Texas.
 


O P I N I O N
 
Before Chief Justice Valdez and Justices Hinojosa and Rodriguez
Opinion Per Curiam


Appellant, JOSE GUTIERREZ , perfected an appeal from a judgment entered by the County Court at Law No. One of
Cameron County, Texas, in cause number 1999-CCL-00220-A .  After the record and briefs were filed and after the cause
was submitted to the Court, appellant filed a motion to dismiss the appeal.  In the motion, appellant states that this case has
been resolved and appellant no longer wishes to prosecute this appeal.  Appellant requests that this Court dismiss the
appeal.
The Court, having considered the documents on file and appellant's motion to dismiss the appeal, is of the opinion that the
motion should be granted.  Appellant's motion to dismiss is granted, and the appeal is hereby DISMISSED.
PER CURIAM
Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed this
the 28th day of March, 2002 .